Title: To Thomas Jefferson from Andrea Pini, 12 February 1824
From: Pini, Andrea,Pini, Elisabetta Mazzei
To: Jefferson, Thomas


                            All’Ornatissimo Sigr Jefferson
                            
                                Pisa
                                12. Febrajo 1824.
                        Nell’annuziarle la recezione della gentilissima sua lettera rimessoci dal Sigr Console generale Tommaso Appleton, ci faciamo un preciso dovere di risponderli e ringraziarla della proposizione che V. S. si è compiaciuto farci riguardo la restituzione del Capitale che trovassi nelle di lei mani; Noi l’acettiamo con ricconoscenza, e siamo pienamente soddisfatti di ritirare questa Somma in tre Anni come V. S. lo desidera, ringraziandola nel tempo istesso di tutte le premure che Ella à avuto, tanto per Aumentare quanto per assicurare questo nostro Capitale.Nel supplicarla a volerci perdonare la domanda involontaria di restituzione, che siamo costretti a farle per mettere in ordine i nostri interessi li esterniamo la nostra vera gratitudine di quanto Ella si è degnata fare in favore nostro ed abiamo l’onore di confermarci con tutto il rispettoDi V. S.Umimi Devomi Servi
                            Elisabetta Pini, nata MazzeiAndrea Pini Editors’ Translation
                            To the Most Honored Mr Jefferson
                            
                                Pisa
                                12. February 1824.
                        In notifying you of the receipt of your most kind Letter given to us by Mr Consul general Thomas Appleton, we make it our specific duty to answer you and to thank you for the proposal that You have deigned to make concerning the restitution of the Capital that is in your hands;  We accept it gratefully, and we are fully satisfied to draw this Amount in three Years as You wish, thanking you at the same time for all the trouble you have had, both to Increase and to insure our Capital.In begging you to forgive us our involuntary request for restitution, which we were forced to do to put our affairs in order, we extend to You our true gratitude for what You have deigned to do on our behalf and we have the honor to confirm ourselves with all respect,Dear Sir,Your Very Humble Devd Servants 
                            Elisabetta Pini, née MazzeiAndrea Pini